DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered. Claims 1-22 and 34-37 are cancelled. Claims 39-46 are newly added. Claims 23-33 and 38-46 are pending in this instant application Claims 40-42 are withdrawn. Claims 23-33, 38, 39, and 43-46 are currently under examination.   

Priority
This application is a CON of 15/313,347 filed on 11/22/2016, now PAT 10351633, which is a 371 of PCT/US15/32106 filed on 05/22/2015, which claims benefit of US Provisional Application No. 62/004,305 filed on 05/29/2014.

Election/Restrictions
Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is required to choose from the following species.
(a) One specific food product or beverage, recited in claims 39-43 and 46.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The structurally distinct food products require different fields of search.
The beverages are structurally and biologically distinct, and require different fields of search. 
The structurally distinct drinks or juices require different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In newly added claims, the species “a bakery product”, “a milk-based drink”, “yogurt”, “yogurt drinks”, and “ice cream” have been examined before; and the recitation “the food product has a caloric content or glycemic index that is reduced in comparison to the caloric content or glycemic index of the food product before said combining” is functional language. Since the examined species have not yet been allowed, the search would not be extended to other species. Claims 40-42, directed to distinct species, are withdrawn here. Thus, claims 23-33, 38, 39, and 43-46 are currently examined.

Claim Objections
Claim 23 is objected to because of the following informalities:  In claim 23, change the incorrect recitation “in comparison to the caloric content or glycemic index” (line 8) to “in comparison to the corresponding caloric content or glycemic index” for correct comparison of caloric content to caloric content or glycemic index to glycemic index.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-33, 38, 39, and 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Geel-Schuten (US Patent Application Publication No. 2005/0059633, published on March 17, 2005, hereinafter referred to as  Van Geel-Schuten ‘633, cited in the previous Office Action) as evidenced by Kralj et al. (Microbiology 150, 3681-3690, 2004, hereinafter referred to as Kralj ‘2004, cited in the previous Office Action) and sequence Search result US-16-451-501-60.rup (cited in the previous Office Action).
With regard to structural limitations “a method comprising: combining, in a food product (or a liquid product, dairy product, bakery product, milk-based drink, yogurt, yogurt drinks, or ice cream), at least water, sucrose, and a purified glucosyltransferase enzyme (or immobilized on a support) comprising an amino acid sequence that is at least 90% (or 95%) identical to SEQ ID NO:60 (e.g., Lactobacillus reuteri glucosyltransferase of GENBANK gi:51574154 or glucansucrase of Lactobacillus reuteri LB180) to produce alpha-glucan (comprising alpha-1,3 and/or alpha-1,6 glycosidic linkages)” (claims 23-33, 38, 39, and 43-46): 
Van Geel-Schuten ‘633 disclosed a probiotic or symbiotic composition containing a Lactobacillus strain capable of producing a glucan and/or gluco-oligosaccharide. The strain may also produce another poorly digestible poly- or oligosaccharide, such as a fructan. The probiotic or synbiotic compositions are used as an additive in conjunction with foods. They can be incorporated into a variety of foods and beverages including, yoghurts, ice creams, cheeses, baked products such as bread, biscuits and cakes, dairy and dairy substitute foods, confectionery products, edible oil compositions, spreads, breakfast cereals, and juices. A process of producing a glucan. This glucan can be produced by a Lactobacillus strain, or by a recombinant micro-organism expressing the glucosyltransferase or by an isolated glucosyltransferase and a suitable glucose source such as sucrose. The glucans are suitable as prebiotics, and thus can be incorporated in nutritional or pharmaceutical compositions and can also be combined with probiotic micro-organisms, including the lactic acid bacteria from which the glucans originate, resulting in synbiotic compositions (page 7/70, [0024]; page 6/70, [0011 and 0014]). The various lactic acid bacterial strains were isolated from a variety of sources, including fermented foods, the gastrointestinal tract of various human or animal species, and silage. Example 2 described isolation and identification of α-(1,3)/α-(1,6) glucan and a glucansucrase from Lactobacillus reuteri Strain 180. Part of the gene encoding the sucrose enzyme was isolated using PCR techniques and sequenced. Full sequence information is given in SEQ ID No's. 11 (DNA) and 12 (protein) (page 7/70 to 8/70, [0027, 0029, and 0031]). Example 10: Construction of Plasmids for Expression of the Glucansucrase Genes in E. coli. For the expression of part of the glucosyltransferase gene of LB 180, the C-terminal primer contained in all cases a His-tag (6x His-tag) (page 10/70, [0046 to 0047]). The glucan can be produced on a large scale using isolated sucrose enzymes. The glucans are produced by food-grade strains and have interesting properties, such as prebiotic utility or thickening of water-based compositions (page 5/70, [0004]). Kralj ‘2004 (cited here as evidence) disclosed that strain Lb. reuteri 180 and GTF180 glucosyltransferase (GenBank/EMBL/DDBJ accession number: AY697430) produced a polymer containing large amounts of α-(1→6)-glucosidic linkages and lower amounts of α-(1→3)-linked glucosyl units. The gtf180 gene was expressed as protein with their N-terminal variable regions. His-tag-purified GTF180 protein showed enzymatic activity, as measured by fructose release from sucrose (page 3686, right col., para. 2; page 3681, left col., para. 3; page 3688, right col, para. 1; page 3689, left col., para. 1). The alignment of GTF180 (AY697430) with claimed SEQ ID NO:60 (US-16-451-501-60.rup) shows: 
    PNG
    media_image1.png
    200
    392
    media_image1.png
    Greyscale
.  
	Thus, these teachings of Van Geel-Schuten ‘633 as evidenced by Kralj ‘2004 and US-16-451-501-60.rup anticipate or, in the alternative, as obvious over Applicant’s claims 23-33, 38, 39, and 43-46. The process of Van Geel-Schuten ‘633 as evidenced by Kralj ‘2004 and US-16-451-501-60.rup meets all 

	Applicant’s Arguments/Remarks filed on 03/04/2021 have been fully considered. Applicant argued “in the currently claimed method, alpha-glucan is not necessarily added as an outside ingredient to the food product as taught and suggested by Van Geel-Schuten, but rather is produced in the food product in situ… claims as currently amended recite, in part, that the food product rendered by the method has a caloric content or glycemic index that is reduced in comparison to the caloric content or glycemic index of the food product as it existed before the combining step. Van Geel-Schuten is not believed to disclose or suggest this feature” (last 2 paragraphs of page 5; page 6, paragraph 1).
	In response, these arguments are found not persuasive because of the following reasons. The disclosures of “The glucan can be produced on a large scale using isolated sucrose enzymes. The glucans are produced by food-grade strains and have interesting properties, such as prebiotic utility or thickening of water-based compositions” by Van Geel-Schuten ‘633 above indicate that the glucan, produced by isolated food-grade glucansucrase from Lactobacillus reuteri Strain 180, would coexist with the enzyme. Also, the argued “has a caloric content or glycemic index that is reduced in comparison to the caloric content or glycemic index of the food product as it existed before the combining step” is functional language or a consequence of the active step. As indicated above, the process of Van Geel-Schuten ‘633 as evidenced by Kralj ‘2004 and US-16-451-501-60.rup meets all structural limitation of claimed method and would achieve the argued intended results or consequence. To overcome the 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623